DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 have been examined.

Claim Objections
Claims 2-3-4 are objected to because of the following informalities:  In particular, claims 2, 3 and 4 recite “patent” instead of “patient”. Examiner considers that there is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauck et al. (hereinafter Hauck) (US 8.204,694 B2).
As per claim 1, Hauck discloses a method for providing remote blood-related healthcare, and more specifically, a method for providing blood transfusion treatment in a rehabilitation nursing home or skilled care facility, the method comprising:
receiving call orders to provide services; preforming pre-transfusion checks; transfusing blood products to the patient; and entering post transfusion document notes (“…Verifying patient identity, patient/product compatibility, and product dispense status against a database at the patient bedside before the start of transfusion… at the conclusion of the blood transfusion, the volume of product infused is recorded and the status of the product may be updated to transfuse in the blood bank database.” in col. 3, lines 51-62, “…Remote computers 28 can be located at a variety of locations in a medical or research environment, for example, but not limited to, clinical laboratories, hospitals, other inpatient set tings, a clinicians office, ambulatory settings, medical billing and financial offices, hospital administration, Veterinary environment and home healthcare environment.”… in col. 4, line 61 to col. 5, line 1, “…In emergency situations where the patient requires a blood product transfusion before compatibility testing can be performed, the patient may receive a transfusion using the emergency dispense guidelines…” in col. 7, lines 9-12, “…at block 221, the blood product is delivered to the patient location 203. The comparison of the blood products appropriate ness for use for the patient may be achieved electronically, by scanning (or otherwise identifying) the patient at block 224 and scanning (or otherwise identifying) the blood product unit to be transfused at block 222…” in col. 7, lines 36-46).
Hauck teaches “home healthcare environment,…. patient requires a blood product transfusion,…  the blood product is delivered to the patient location,…). Hauck does not expressly teach the specific data recited in claim 1 (dispatching to a skilled nursing facility to meet a patient; picking up blood products from a blood bank; travelling to the skilled nursing facility); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 2, Hauck discloses the method according to claim 1, wherein after arriving at the skilled nursing facility, the method further comprising: confirming needed services for the patient; reviewing the orders maintained at the skilled nursing facility; and checking if patent possesses a blood band identification bracelet, and when missing, terminating the transfusion procedure (“Confirmation of the patient’s identity and the products identity (and appropriateness) must be completed before the actual transfusion steps may begin….” In col. 7, lines 36-39”, “At block 704, patient identification data is received. The patient may be identified by a medical number, financial number or other identifier. In FIG. 3B the identifier is shown on a patient identification bracelet. At decision block 706 it is determined whether the product identified at block 702 has been tested for and is compatible for the patient identified at block 704…” in col. 9, lines 31-37).
Hauck teaches “Confirmation of the patient’s identity and the products identity (and appropriateness) must be completed before the actual transfusion steps may begin”. Hauck does not expressly teach the specific data recited in claim 2 (checking in with skilled nursing facility; greeting the patent and explaining the transfusion procedure; determining whether any questions regarding required treatment; requesting additional information regarding questions from skilled nursing facility administrator); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 3, Hauck discloses the method according to claim 1, wherein the preforming pre-transfusion checks comprises: verifying a patient ID, date-of-birth, and blood transfusion number; obtaining and recording vital signs of the patient; checking patent condition, and when changing, terminating the transfusion procedure; determining whether patient has previously received a blood transfusion; and signing verification documentation (“…verifying patient identity…” in col. 3, lines 51-55, “At block 704, patient identification data is received. The patient may be identified by a medical number, financial number or other identifier. In FIG. 3B the identifier is shown on a patient identification bracelet. At decision block 706 it is determined whether the product identified at block 702 has been tested for and is compatible for the patient identified at block 704. This is done by accessing a blood bank database via a network or from data stored on a remote hand held or other type of computer. The data includes results from compatibility testing done previously for the patient. …” in col. 9, lines 31-40”, “If the blood product unit was found to have been tested and noted as compatible for the identified patient, the invention would notify the user that it is safe to proceed to the next step in the transfusion process at block 228 of FIG. 2. At block 230, once the transfusion has been completed, the database 220 is notified. The patient vital signs are taken before, during and after the blood transfusion at block 232 and are documented in database 234. The database 234 may include the patient’s electronic medical record 206.” Col. 7, lines 56-64).
Hauck teaches “verifying patient identity… The patient vital signs are taken before, during and after the blood transfusion at block 232 and are documented in database 234,…”. Hauck does not expressly teach the specific data recited in claim 3 (ensuring presence of venous access device; ensuring an available telephone is working; verifying patient consent form signed); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 4, Hauck discloses the method according to claim 3, wherein the preforming pre-transfusion checks further comprises: determining whether red blood cells are being transfused, comparing patent type and cross bracelet and blood product container, and, terminating the transfusion procedure when they are in conflict; and when all pre-checks are completed satisfactorily, performing the transfusion (“If at decision block 714 it is determined that the product has been tested for the patient, the blood product unit is identified as not compatible and not safe to administer at block 716. The healthcare provider administering the blood unit is notified that the blood unit is not compatible for the identified patient and should not be transfused. Ifat decision block 714, the blood product unit is found to have not been tested for the patient, at block 718 it is determined whether any other blood product units had been previously tested for compatibility with the patient and are still available for transfusion purposes. If at decision block 718 it is determined that no other blood product units have been tested for compatibility with the patient, the system proceeds to decision block 724.” In col. 9, line 65 to col. 10, line 11, “With reference to FIG. 5B, a method 501 for documenting administration of a blood product to patient is shown. At block 503 the blood bank documents receipt of a blood product unit. The blood product unit is identified by the product identification number given to the unit by the collection agency. Other information regarding the blood product unit is also documented included type of blood product (whole blood, packed red blood cells, platelets and plasma), blood product ABORh group and type, blood product expiration date and known red cell antigens.” In col. 8, lines 17-26).
Hauck teaches “Other information regarding the blood product unit is also documented included type of blood product (whole blood, packed red blood cells, platelets and plasma)…” in col. 8, lines 17-26, “verifying patient identity” in col. 3, lines 51-55. Hauck does not expressly teach the specific data recited in claim 4 (when red blood cells are being used, remove blood product from transporting contain and ice and wait twenty minutes for the blood product to adjust to room temperature; taking a photo of patient's type and cross bracelet and blood product container for documentation); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 5, Hauck discloses the method according to claim 4, wherein the performing the transfusion comprises: documenting all notes and forms; recording baseline patient vital signs; starting transfusion and record date and start time; monitor patient vital signs until transfusion complete; and if patient experiences an adverse reaction before the transfusion is complete, terminating the transfusion and initiating adverse reaction protocol (“…during the blood transfusion, patient vital signs are documented and should a reaction occur, the details of the reaction are recorded and a reaction investigation initiated. In yet another embodiment of the present invention, at the conclusion of the blood transfusion, the volume of product infused is recorded and the status of the product may be updated to transfuse in the blood bank database…” in col. 3, lines 55-62, “a method 600 for documenting patient vital signs before, during and after a blood transfusion is shown. Following identification of the blood product unit at block 602 and patient at block 604, vital signs for the patient are received at block 606. The identification of the healthcare provider obtaining the vital signs for the patient may also be received at block 606. At block 608, notification that the transfusion has commenced and the start date and time of the transfusion are received. Additionally, data regarding the identification of the personnel initiating the transfusion may also be received at block 608.” In col. 8, lines 47-57.
Hauck teaches “the unit is removed from storage when a patient requires transfusion of a blood product. The blood product unit is dispensed for purposes of transfusion to the specified patient. The unit status in the database 220 is updated to denote that the product has been dispensed for the purpose of transfusion.” In col. 7, lines 16-21. Hauck does not expressly teach the specific data recited in claim 5 (administering any pre-transfusion medication; inserting needle to IV line; connecting blood product to the IV line; preparing saline solution and connecting to blood administration kit); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 6, Hauck discloses the method according to claim 1, wherein entering post transfusion document notes comprising: obtaining and recording vital signs; when an adverse reaction has been observed, contacting responsible nurse and ordering doctor, and complete all adverse reaction protocols; and completing notes and uploading notes and documents to remote server (“…during the blood transfusion, patient vital signs are documented and should a reaction occur, the details of the reaction are recorded and a reaction investigation initiated. In yet another embodiment of the present invention, at the conclusion of the blood transfusion, the volume of product infused is recorded and the status of the product may be updated to transfuse in the blood bank database.” in col. 3, lines 55-62).
Hauck teaches “overall process of blood product receipt and blood product administration” in col. 5, line 62 to col. 6, line 2. Hauck does not expressly teach the specific data recited in claim 6 (flushing all IV lines with saline; discontinuing use of venous device; disposing all devices used in transfusion in sharps container); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626